 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDDetroit Newspaper Printing Pressmen's Union, LocalUnionNo. 13,International Printing Pressmen andAssistants'Union of North America,AFL-CIO-(Observer Newspapers,Inc.)andCarol L.Wilson.Case 7-CB-2991April 29, 1975DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, AND PENELLOOn June 27,1974, Administrative Law Judge PeterE. Donnelly issued the attached Decision in this pro-ceeding.Thereafter, Respondent filed exceptions andCharging Party filed cross-exceptions and a supportingbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended,the Na-tional Labor,Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and brief andhas decided to affirm the rulings,findings,and conclu-sions of the Administrative Law Judge only to the ex-tent consistent herewith.The Administrative Law Judge did not consider theUnited States Supreme Court's ruling inFlorida Power& Light Company v.International BrotherhoodofElec-tricalWorkers,Local 641, 622, 759, 820 and 1263,AFL-CIO,'decided only a few days earlier,on June24, 1974,which in our=view is dispositive of the instantcase.Supervisor Carol L. Wilson was fined by the Unionfor continuing "to work and collaborate with the com-pany replacements thereby jeopardizing and undermin-ing the position of the Union during negotiations lead-ing to a contract." The Administrative Law Judgefound that by working 5 hours beyond her normal shiftshe performed at least some unit production workwhich she normally would not have performed.Charg-ing Party now contends that she was not fined forperforming"struck work"within the intendment ofFlorida Power& Light.2We do not.agree.Thoughduring the brief strike she may have performed moresupervisory functions than usual,due to the availabilityof only an inexperienced work crew,it is uncontestedthat she spent the customary 50 percent of her time onunit work during her normal shift and much more thana minimal amount of her time on unit work during theadditional 5 hours she-worked beyond that time.Consequently,underFloridaPower & Light,the1417 U.S 790zCharging Party excepts only as to this point.Members Kennedy andPenello note that no exceptions were filed concerning the AdministrativeLaw Judge's treatment of the"Collye,"issueUnion's imposition of a fine against Carol L. Wilsonwas not a violation of Section 8(b)(1)(B) of theAct.''ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard hereby orders that the complaint herein be, andithereby is, dismissed in its entirety.3 SeeBakery & Confectionery Workers International Union of America,Local Unions 24 & 119 (Food Employer's Council, Inc J, 216NLRB No. 150(1975)Member Fanning concurs in the result for the reasons stated in hisconcurring opinion in that caseDECISIONSTATEMENT OF THE CASEPETER E. DONNELLY, Administrative Law Judge: Thecharge herein was filed by Carol L. Wilson, an individual, onJanuary 25, 1974, and a complaint thereon was issued by theGeneral Counsel of the National Labor Relations Board onMarch 7, 1974, alleging that Detroit Newspaper PrintingPressmen's Union, Local Union No. 13, International Print-ing Pressmen and Assistants' Union- of North America,AFL-CIO, herein called Respondent or Union, violated Sec-tion 8(b)(1)(B) of the Act by imposing a fine on Wilson forperforming struck work. An answer was timely filed by Re-spondent and, pursuant to notice, a hearing on the matter washeld before me at Detroit, Michigan, on May 7 and 8, 1974.Briefs have been timely filed by General Counsel and Charg-ing Party which have been duly considered.FINDINGS OF FACTIEMPLOYER'S BUSINESSObserver Newspapers, Inc., herein called Employer, is aMichigan corporation engaged in the business of publication,sale, and distribution of newspapers in Livonia, Michigan.During the calendar year ending December 31, 1973, theEmployer had gross revenues in excess of $200,000 and pur-chased and caused goods and materials valued in excess of$50,000 to be transported to its Livonia, Michigan, facilitydirectly from States of the United States other than the Stateof Michigan. The complaint alleges, the answer admits, andI find that Employer is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.IILABOR ORGANIZATIONThe complaintallegesand Respondentin its answer ad-mits,and I find that the Unionis a labororganization withinthe meaningof Section 2(5) of the Act.IIIALLEGED UNFAIR LABOR PRACTICESThe complaint alleges in substance that Respondent finedCarol L.Wilson,a supervisory employee and a member of theRespondent,$250 because she continued to work during Re-217 NLRB No. 94 DETROITNEWSPAPER PRESSMEN'S LOCAL NO. 13spondent's work stoppage on September 11 and-12, 1973, andby so doing, Respondent violated Section 8(b)(1)(B) of theAct.A. Facts'1.Wilson's supervisory statusWilson was first employed by Employer in July 1970. Wil-son has also been a member of Respondent since that time,as the complaint alleges and the answer admits. In April1973, a decision was made by the Employer to institute alobster shift.Wilson was designated to supervise that shiftand has been so employed since that time. Shortly before this,in about mid-March 1973, Wilson was advised by Alex Dzie-wit, production director, that she was to be in charge of thecomposing room and prep room on the lobster shift andoutlined her duties to her at that time, which included super-vising the work of employees,granting overtime,grantingtime off,and resolving minor grievances.'Wilson works ,4 days per week with Wednesday off. Herhours on the lobster shift are normally from 8 p.m. untilabout 4:30 a.m. For2 daysper week Gary Dishman, who isin charge of the afternoon shift, would remain until the endof the lobster shift.On the remaining 2 days he generallystayed until some time between I l p.m. and 1 a.m. WhileDishman was on the floor he was in charge.Wilson alsoexercised certain supervisory functions but to a lesser degree.In Dishman's absence Wilson was the only supervisor presentand was in complete charge of the composing and prepara-tory room operation which normally had a complement ofsome five employees, including Wilson.Wilson's authority included the right to assign composingroom employeesto variouswork tasksand also to reassignthem as she determined would best effectuate production. Inthe event that she decided that overtime was required, shehad the authority,without clearance from higher authority,to grant such overtime.This occurred at least once a week tothe extent of I or 2 hours each time.At times when it ap-peared to Wilson that the workload would accommodate it,she had the authority,which she exercised,of permittingemployees to leave the shift early. She also had the authorityto deny such requests and to permit employees to leave be-cause ofillness.On the other hand, it appears that Wilson performs asubstantial amount of unit production work;that she isIChargingParty fileda motion withme to correctthe official transcriptin this case to reflectthat Charging Party Exhs. 4, 5, and 6 were admittedinto evidence No objection to this motionhas been received from eitherGeneral Counselor Respondent In concurrencewith the viewexpressed inthe motion,it ismy recollectionthat these documents were received intoevidence and the failure of the transcript to reflecttheir admission is theresult of inadvertence in the transcription of these proceedings.Accord-ingly, Charging Party's motionis granted as toExhs 4 and 5. As to Exh6, the transcript reveals that it was receivedinto evidenceon p 167. How-ever, the "contents"page of the transcript fails to reflectthis and the motionto correct in this regardisherebygranted Ingranting this motion, it isfurther notedthat no reliance is placed by me on any of these documentsin reaching any of the conclusions made in this Decision.2 It appearsthatWilson may have beenfor some timepreviously a day-shift supervisor prior to the institutionof the lobster shift, buther supervi-sorystatus atthat timeis not in issue and no finding is made thereon in thiscase.577hourly paid while other supervisors are salaried;and that shedoes not hire or fire, and has not disciplined anyone.Never-theless it has been amply demonstrated in view of the factsnoted above and the entire record herein,thatWilson's au-thority is not routine and that she possesses several of therequisite indicia of supervisory authority to constitute her asa supervisor within the meaning of Section 2(11) of the Actand I so find.2.Fining of WilsonEmployer and Respondent were parties to a 3-year con-tract which expired July 1, 1973 (G.C. Exh.11). Negotiationson a new contract began in late May 1973, and continuedthrough its expiration.'The contract unit therein'includedthe composing room and preparatory room employees su-pervised by Wilson on the lobster shift.Negotiations on a newcontract were not productive.On September 10, 1973, theChapel voted to reject the Employer's position on the con-tract.On September 11, another meeting of the Chapel washeld in the evening at or about 10:15 or 10:30 p.m. Anothervote was taken on whether to work or leave the premises. Bya 3-to-1 marginthey votedto leave and a work stoppageensued.After themeeting,Dziewit advised Wilson that shewould be expected to work,and Wilson told him that shewould work.She did work along with a makeshift crew ofother supervisors and nonunit employees.Due to their inex-perience,Wilson did more supervising that night than shenormally did. In addition to supervision, `Wilson also didproduction work during the stoppage,includingmarkup,running the machines,and proofreading.Wilson worked beyond her normal 4:30 a.m.quitting timeuntil about 9:30 a.m.on September 12. Wilson normally quitat 4:30 a.m., thus it is obvious that Wilson,during this addi-tional 5 hours of work,performed unit production workwhich would normally have been performed by employees onthe day shift had those employees not been engaged in a workstoppage.Picketing had begun about 6 a.m. and it was neces-sary for Wilson to cross the picket line when leaving work.The parties met during the day on Wednesday,September 12,and agreement in principle on a contract was reached. Thepicketing ended later in the afternoon on September 12. Thecontract was later drafted and finally signed on January 17,1974, reciting effective dates of July 3, 1973, through June 30,1975 (Resp.Exh. 1).It is undisputed that by letter dated October 1,1973,charges were brought against Wilson by Donald C.Kummer,president of Respondent (G.C. Exh. 2). The substance of thecharges'are contained in the last paragraphof theletter whichreads, "The above-named member did continue to work and3The evidence does not establish that there was any agreement betweenthe Employer and Respondent to extend the contract on a day-to-day basisas alleged in par. 11(a) of the complaint.Respondent denied such extensionin its answer and at hearing;the Charging Party expressly concurred.4Article 2 of the expired contract is captioned "UNION RECOGNI-TION" and sets forth the unit as follows,"including all composing roomemployees(including copy control center), preparatory department em-ployees, pressroom employees,mailroom employees,maintenance em-ployees, electronic equipment maintenance technician,and truckdrivers;excluding all other employees,guards and supervisors as defined in theNational Labor RelationsAct." Par. 9 ofthe complaint herein was amendedat the hearing to reflect this unit language. 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDcollaborate with the company replacements thereby jeopard-izing and undermining the position of the Union duringnegotiations leading to a contract."This letter also containeda request for Wilson to appear on-November 1, 1973, beforethe five-member executive board of the Respondent for ahearing on the charges. Respondent appeared at the executiveboard hearing and argued that she was a supervisor andtherefore was entitled under the contract to work during thework stoppage without retaliation by the Union under article24 of the expired contract.' She was advised by the execu-tive board chairman, identified as a Mr. Laveley, that thecontract had expired and that therefore article 24 did notapply, toWilson. By letter dated November 26, 1973 (G.C.Exh. 6), Wilson was advised by Respondent that the execu-tive board had voted to fine her $250 and further advised herthat she could appeal this decision to the membership. OnDecember 16, 1973, at a regular meeting of the membership,Wilson appealed the fine on basically the same grounds, i.e.,that she was a supervisor and her fine was therefore illegalunder article 24, however this appeal was rejected. In January1974,Wilson appealed her fine to the president of the Inter-national, Sol Fisko. This appeal was dismissed by letter datedFebruary 5, 1974, from Fisko (G.C. Exh. 5) because of Wil-son's failure to deposit the amount of the fine with the Re-spondent as required by the International Constitution andLaws as a condition precedent to consideration of her appeal.Wilson had not, at the time of this hearing, paid the fine.3.TheCollyerissueAt the hearing, Kummer testified that the Employer hada right, under the present contract to file a grievanceagainstthe Union. To support this contention, Kummer cited article11, section 1, of the contract which describesa grievance asa dispute between the Union and the Company concerningthe ". . . interpretation or application of the provisions ofthis Agreement or violations of the provisions of this Agree-ment." Kummer also cited article 11, section 1, step 3(c),which provides, "If either party fails to take an action permit-ted to it within the time limits hereinabove specified, or asextended by written agreement of the parties, the grievanceshall be deemed to be settled on the basis of the position lasttaken by the non-defaulting party." When asked if there wasanything else he reliedon inconcluding that the Employercould file a grievance, Kummer replied, "I suppose those areit.I. suppose those are the references that I would say entitlethe Employer to file grievances." It was stipulated by allparties that the Employer has not filed any grievance sincethe beginning of contractual relations between Respondentand Employer in 1970.On-the other hand, article 11, section 2, the arbitrationprovision of the contract, provides,inter alia,"In the event5This article readsNONRETALIATION The Publisher shallnot discipline the chapelchairmanforUmon activitiesengaged in while administering thisAgreementNo foreman who is a member of the Umonshall be subject to fine,discipline or expulsionby the Unionfor any act in the performance ofhis duties as foreman when such act is not in conflict with this Agree-mentthat the disposition of the grievance at step 3 of the grievanceprocedure is not acceptable to the Union, such grievance ordispute, which has been processed in accordance with thepreceding grievance provisions of this Agreement, may,within thirty (30) calendar days after the Company's finaldecision on this matter, be submitted to the American Arbi-trationAssociation for arbitration in accordance with itsrules and regulations."B. Discussionand AnalysisIn view of the evidence outlined hereinabove, I have con-cluded that Wilson is a supervisor within the meaning ofSection2(11) of the Act.This being the case, it is my further conclusion that byfiningWilson for performing struck work,' Respondent hasviolated Section 8(b)(1)(B) of the Act under applicable Boardprecedent.Succinctly stated, the basic issue is whether or not a unionmay lawfully fine a supervisor-member for performing struckwork. A review of Board authority on theissuediscloses aclearly negative,although not unanimous response. There areseveral Board cases holding that such fines are illegal in thatthey restrain and coerce employees in the selection of theirrepresentatives for the purposes' of collective bargaining orthe adjustment of grievances proscribed by Section 8(b)(1)(B)of the Act. The rationale behind the holdings in these casesis that such fines are not matters of purely internal uniondiscipline but are in reality an unwarranted interference withthe employer's control over its own representatives. SeeInter-nationalBrotherhood of ElectricalWorkers, AFL-CIO, andLocal 134, International Brotherhood of ElectricalWorkers,AFL-CIO (Illinois Bell Telephone Company),192 NLRB 85(1971);Local Union No. 2150, International Brotherhood ofElectricalWorkers,AFL-CIO (WisconsinElectricPowerCompany),192 NLRB 77 (1971);Local No. 1, InternationalUnion of Elevator Constructors, AFL-CIO (WestinghouseElectric Corporation),210 NLRB 903 (1974). As noted inthese cases, the majority view is not shared by dissentingMember Fanning, nor is the majority Board view shared byall of the U.S. circuit courts which have passed on the matter.The United States Circuit Court of Appeals for the Districtof Columbia denied enforcement in theIllinoisBellcase(sub nom. International Brotherhood of Electrical Workers,Local 134,487 F.2d 1143 (C.A.D.C., 1973)). On the otherhand, the majority Board position was upheld inWisconsinPower Electric,wherein the Seventh U.S. Circuit Court ofAppeals enforced the Board decision at 486 F.2d 602. See alsoSan Francisco Typographical Union No. 21 InternationalTypographicalUnion,AFL-CIO (California Newspapers,Inc.),193 NLRB 319 (1971),whereinthe Ninth U.S. CircuitCourt of Appeals denied enforcement of the Board's order in6 In its brief, Charging Party contends that Wilson did not perform struckwork during the stoppage but only did her usual work. In my opinion thefacts do not support this conclusion As noted above, Wilson, in her normalfunction, supervises and also spends a substantial amount of her time doingunit production workWilson worked 5 hours beyond her normal shiftduring the work stoppage and thus performed at least some unit productionwork which normally would have been performed by employees on the a:mshift had it not been for the work stoppage Thus I conclude that Wilsonperformed struck work during the work stoppage DETROITNEWSPAPER PRESSMEN'S LOCAL NO 13579pertinent part (486 F.2d 1347), apparently sharing MemberFanning's dissenting view.This split in the U.S. circuit courts may well lead to a finaldisposition on the matter by the United States SupremeCourt. However, in the meantime, I am constrained to followBoard precedent in the matter and in so doing I fmd that byimposing a $250 fine on Wilson for having performed struckwork during the work stoppage, Respondent violated Section8(b)(1)(B) of the Act.With respect to theCollyer'issue, I have already con-cluded herein that Wilson is a supervisor and any considera-tion of this issue, therefore, begins with this premise. In addi-tion,Wilson is also the Charging Party in the instant case,filing as an individual. The fact that she is the Charging Partyfiling as an individual would not, by itself, make deferralunder the Collyer principle inappropriate. In certain circum-stances deferral would be appropriateassumingthat the Em-ployer, as party to the contract, invoked the grievance ma-chinery on behalf of the individual charging party. SeeTyeeConstruction Co.,202 NLRB 307 (1973). This is especiallytrue where, as here, Wilson was a supervisor and her interestswould normally be more closely allied-to the interests of theEmployer than those of the average employee. However, it isbasic to any application of theCollyertheoryas to the under-lying dispute, which in this case involves an interpretation oftheNonretaliation clause of the present contract,' thatbinding arbitration be available. SeeCollyer, supra,andTul-sa-Whisenhunt Funeral Homes, Inc.,195 NLRB 106 (1972).As applied to the instant case, this would mean that theEmployer, as party to the contract, and invoking the griev-ance and arbitration provisions of the contract on Wilson'sbehalf, would have to have available to it binding arbitration.After carefully reviewing the grievance and arbitration provi-sions of this contract, I am satisfied that binding arbitrationisnot available to the Employer. Indeed the Respondent7Collyer Insulated Wire Co.,192 NLRB 837 (1971).s The "Nonretaliation" clause is identical in both the expired contract andthe present contract.9 It also appears that at the time that the dispute herein arose, on Septem-ber 11 and 12, there was no contract in effect between Respondent andEmployer. Deferral underCollyer isalso inappropriate for this reason apartfrom any consideration of the substance of the grievance and arbitrationprovisions.Borden, Inc., Dairy & Services Division,196 NLRB 1170 (1972)makes no contention that such arbitration is available underthe contract. Accordingly, deferral under theCollyerprinci-ple is not deemed warranted in the circumstances of this case.Bunker Hill Company,208 NLRB 27(1973).9IV THE EFFECT OF THE UNFAIR LABOR PRACTICE UPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operations of theEmployer described in section I, above,have a close, inti-mate, and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V THE REMEDYHaving found that the Respondent has engaged in unfairlabor practices in violation of Section 8(b)(1)(B) of the Act,I shall recommend that it cease and desist therefrom and takecertain affirmative action designed to effectuate the policiesof the Act.On the basis of the foregoing findings of fact and the entirerecord in this case, I make the following:CONCLUSIONS OF LAW1.Detroit Newspaper Punting Pressmen's Union, LocalUnion No. 13, International Printing Pressmen and Assist-ants' Union of North America, AFL-CIO,is a labor orgam-zation within the meaning of Section 2(5) of the Act.2.ObserverNewspapers, Inc., has been at all timesmaterial herein an employer engaged in commerce within themeaningof Section 2(2), (6), and (7) of the Act.3.By restraining and coercing Observer Newspapers, Inc.,in the selection of representatives for the adjustment of griev-ances, the Respondent has engaged in and is engaging inunfair labor practiceswithin themeaning of Section8(b)(1)(B) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.[Recommended Order omitted from publication.]